573 F.2d 957
17 Fair Empl.Prac.Cas.  1089
Lewis SIMPSON, Plaintiff-Appellant,v.WHIRLPOOL CORPORATION, Defendant-Appellee.
No. 76-2195.
United States Court of Appeals,Sixth Circuit.
April 10, 1978.

James F. Clay, Sr., Clay & Clay, Danville, Ky., for plaintiff-appellant.
Ben L. Kessinger, Jr., Harbison, Kessinger, Lisle & Bush, Lexington, Ky., Charles J. Griffin, Seyfarth, Shaw, Fairweather & Geraldson, Ronald J. Hein, Jr., Chicago, Ill., for defendant-appellee.
Before CELEBREZZE, ENGEL and KEITH, Circuit Judges.

ORDER

1
This appeal presents several important issues under the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §§ 621-34.  The district court dismissed appellant's ADEA complaint on the ground that he had failed to commence proceedings with the Kentucky state agency charged with enforcement of state age discrimination laws before filing this lawsuit.  The district court held that such prior resort to the state agency was required by 29 U.S.C. § 633(b).  This Court rejected such a finding in Gabriele v. Chrysler Corp., 573 F.2d 949 (6th Cir. 1978).


2
For the reasons set forth in Gabriele, the judgment of the district court is reversed and the cause is remanded to the district court for further proceedings consistent with this Court's opinion in Gabriele.


3
It is so ordered.